MEMORANDUM OPINION
No. 04-04-00232-CV
IN RE Sergio GOVELA Individually and d/b/a Whataburger de Mexico, S.A. de C.V.
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	April 21, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	On April 8, 2004, relator filed a petition for writ of mandamus.  The court has considered
relator's petition and is of the opinion that relator is not entitled to the relief sought.  Accordingly,
relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 
							PER CURIAM
1.  This proceeding arises out of Cause No. 2003-CVQ-000603-D3, styled Sergio Govela, Individually and d/b/a
Whataburger de Mexico, S.A. de C.V. v. Whataburger, Inc., Whatapartnership, LP, Whataburger Management, LLC,
and Franchise Foodservice International, Inc., pending in the 341st Judicial District Court, Webb County, Texas, the
Honorable Elma T. Salinas Ender presiding.